Citation Nr: 0030438	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  91-52 373 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder disability as secondary to the service-
connected left shoulder disability.

2.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of recurrent dislocation of the left 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1960 to April 1962.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1991 and January 1995 
decisions by the RO, wherein entitlement to service 
connection for bilateral hearing loss and tinnitus, and 
entitlement to an increased rating for a left shoulder 
disability were denied.  In June 1992, May 1994 (after 
reopening the claim for service connection for bilateral 
hearing loss), and January 1996 the Board remanded the claims 
for additional development.  

In October 1997, service connection for bilateral hearing 
loss rated at zero percent and tinnitus rated at 10 percent 
were granted, each effective May 10, 1994.  Thus the matters 
are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); 38 U.S.C.A. § 7105(d)(5) (West 1991).


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder disability 
exacerbates his right shoulder disability.

2.  The veteran's left shoulder disability is manifested by 
50 percent loss of motion in all directions except on 
extension which is 30 degrees with guarding and pain.  
Evidence of limitation of motion to 25 degrees from the side 
or a fibrous union of the humerus is not present.  



CONCLUSIONS OF LAW

1.  The veteran's service-connected left shoulder disability 
aggravates his right shoulder disability.  38 U.S.C.A. § 1110 
(West 1991); Allen v. Brown, 7 Vet. App. 439 (1995); 
38 C.F.R.§ 3.310(a) (1999).

2.  The criteria for a rating in excess of 20 percent for a 
left (minor) shoulder disability are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Plate I, 
Diagnostic Code 5202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a right shoulder 
disability as secondary to the service-connected left 
shoulder disability, and a rating in excess of 20 percent for 
the service-connected left shoulder disability.  The VA has a 
duty to assist the veteran in the development of evidence 
which supports his claims.  Veterans Claims Assistance Act of 
2000, § 3, Pub. L. No. 106-475, 114 Stat. 2096 (to be 
codified at 38 U.S.C.A. § 5103A).  The claims folder contains 
the veteran's service medical records and numerous VA and 
non-VA outpatient treatment, hospital, and examination 
reports dated from 1986 to 1999.  Also of record are the 
veteran's statements and hearing transcript.  The duty to 
assist has been fulfilled.  

Service Connection

The veteran asserts that his current right shoulder disorder 
occurred as a result of the service-connected left shoulder 
disability.  He contends because of pain and apprehension of 
using his left arm he overused the right arm.  

Service connection may be established for a disability 
resulting from personal injury incurred in or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110.  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
may also be granted for a chronic disease, including 
arthritis, if manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

Secondary service connection is awarded when a disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; Buckley v. West, 12 
Vet. App. 76 (1998); 38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); see also Boyer v. West, 12 Vet. 
App. 142, 144 (1999); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Aggravation generally means "any increase 
in disability."  Allen, 7 Vet. App. at 445; see also Stadin 
v. Brown, 8 Vet. App. 280, 285 (1995).

The [VA] shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the [VA].  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, [VA] shall give the benefit of the doubt to the 
claimant.  Veterans Claims Assistance Act of 2000, § 3, Pub. 
L. No. 106-475, 114 Stat. 2096 (to be codified at 38 U.S.C.A. 
§ 5107(b)).

In this case, the evidence clearly shows that service 
connection either on a direct basis or presumptive basis 
cannot be established.  The veteran's service medical records 
are silent with respect to a right shoulder disorder and the 
post medical evidence is devoid of any adverse complaints of 
or findings associated with a right shoulder disorder until 
1998, many years after service.  However, when applying the 
benefit of the doubt doctrine, the evidence shows that 
service connection on a secondary basis has been established.  
Additional disability resulting from the aggravation of a 
non-service-connected disorder by a service-connected 
disability is compensable under 38 C.F.R. § 3.310(a).  Allen, 
supra.

Here, VA outpatient treatment reports dated in 1998 show 
complaints of pain of the right shoulder, and on VA 
examination in March 1999, the veteran reported a history of 
right shoulder dislocation which required surgery.  
Examination revealed fairly good range of motion with small 
scar from an arthroscopy located anterior aspect of the right 
shoulder.  On VA examination in April 1999, examination of 
the right shoulder revealed a 30 degree loss of motion in all 
directions.  The veteran was not apprehensive about using the 
right shoulder and had no indication of looseness or 
dislocation of the shoulder.  After examination, the examiner 
opined there is no direct relationship between the left and 
right shoulder disabilities.  However, the fact that the 
veteran dislocated his right shoulder because he used it to a 
greater degree than he used his left shoulder leads one to 
believe that this may have a contributing factor in the 
dislocation that occurred in the right shoulder.  He 
concluded there was a relationship between the right and left 
shoulder.  Given the foregoing, in conjunction with the 
examiner's statements made in October 1999, again 
acknowledging the possibility of the left shoulder disability 
aggravating the right shoulder disability, the Board finds 
that, when viewing the evidence in the light most favorable 
to the claimant, the medical evidence shows that the 
veteran's service-connected left shoulder disability 
exacerbates his right shoulder disability.  Entitlement to 
service connection is warranted.  Allen, supra.

The Board acknowledges that the VA examiner stated he was 
unable to state exactly what percentage to assign to the 
relationship between the left and right shoulder 
disabilities.  Nonetheless, in spite of the foregoing, 
service connection is warranted.  Although determining the 
degree of exacerbation will be problematic, the evidence 
still shows that the veteran's right shoulder disability is 
exacerbated by his service-connected left shoulder 
disability.  As such, the matter must be resolved in the 
veteran's favor.  The evidence supports the veteran's claim 
of entitlement to service connection for a right shoulder 
disability, on an aggravation basis.  The veteran's appeal is 
granted.  Allen, supra; see also Traut v. Brown, 
6 Vet. App. 495 (1994); 38 C.F.R. § 3.310(a).


Increased Evaluation

General Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

When evaluating the veteran's disabilities, the elements to 
be considered primarily include the history of the injury and 
reduction in the joint's normal excursion of movement on 
different planes.  38 C.F.R. § 4.41, 4.45 (1999).  Factors 
such as less movement than normal, more movement than normal, 
weakened movement, incoordination, and pain on movement, 
swelling, or instability, must be considered.  
38 C.F.R. §§ 4.40, 4.45 (1999).  Painful motion is also a 
factor of disability.  38 C.F.R. § 4.40.  Functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, associated 
with the veteran's disabilities are also for consideration.  
38 C.F.R. §§ 4.10, 4.40, 4.59 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
left shoulder disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue other than those discussed below.

Applicable regulation provides that arthritis due to trauma 
and substantiated by X-ray findings is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbation warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

In this case the veteran is right handed and an increased 
rating is sought for the left shoulder.  See March 1962 
Report of Medical History, October 1986 VA examination 
report, November 1995 Hearing Transcript.  Limitation of 
motion of the arm of the minor extremity at the shoulder 
level and midway between the side and shoulder level is rated 
at 20 percent, and limitation of motion to 25 degrees from 
the side is rated at 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1999).

Other applicable schedular provisions for the shoulder and 
arm of the minor extremity require, at a minimum, associated 
malunion of the clavicle or scapula, which warrants a 10 
percent evaluation.  Nonunion of the clavicle or scapula with 
loose movement or dislocation of the clavicle or scapula, 
malunion of the humerus causing moderate or marked deformity, 
or recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes, and guarding of movement only 
at the shoulder level or with frequent episodes and guarding 
of all movements, warrant a 20 percent evaluation.  Fibrous 
union of the humerus (minor) is rated at 40 percent.  38 
C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 (1999).

In this case, review of the evidence shows on VA examination 
in October 1992, the veteran complained of pain and stiffness 
with occasional numbing and tingling.  External rotation was 
to 0 degrees with flexion to 90 degrees, abduction to 90 
degrees, adduction to 45 degrees and internal rotation to 90 
degrees.  An observed scar was well healed and neurovascular 
bundle was intact.  X-rays showed loss bone densities; 
otherwise, findings were normal.  

Private medical reports dated in 1992 show continued 
complaints of pain and numbness of the left arm.  

VA examination in August 1994 revealed a well healed scar, 
measuring about 6 inches on the anterior aspect of the left 
shoulder.  Forward elevation was limited around 0 to 160 
degrees with abduction limited from 0 to 160 degrees with 
pain.  External rotation ranged from 0 to 80 degrees.  The 
veteran complained of pain on movement.  X-rays showed 
deformity and osteosclerosis of the left scapula adjacent to 
the glenoid presumably due to post operative changes.  The 
diagnosis was status post left shoulder surgery for repeated 
dislocation.  

VA outpatient treatment reports dated in 1995 show complaints 
of pain and recurrent dislocations but on objective 
evaluation range of motion was within normal limits without 
evidence of deformity, swelling, or erythema.  Crepitus was 
present.  X-rays revealed subluxation of the left shoulder.  
The assessment was left shoulder pain/subluxation.

At his personal hearing in November 1995 the veteran 
complained of pain and swelling with decreased range of 
motion.  He testified that he worked as a mail carrier and 
missed approximately 30 days due to symptoms associated with 
the left shoulder.  

Private medical reports dated in 1996 show on physical 
examination, shoulder motion was to 110 degrees on elevation, 
with 20 degrees of external rotation and 15 degrees of 
internal rotation.  Significant apprehension and tenderness 
over the biceps tendon and anterolateral acromion were noted, 
along with significant positive apprehensive sign and a 2+ 
anterior draw with a positive sulcus sign.  Positive Nervi 
and Hawkins impingement were noted.  However, shoulder 
strength was normal.  The veteran had 5/5 strength in 
external rotation, internal rotation, supraspinatus, 
abduction, forward flexion, and extension.  He was 
neurologically intact as well.  X-ray studies in 1996 showed 
a tear of the anterior glenoid labrum without evidence of 
rotator cuff tear.  The impression was recurrent shoulder 
instability, status post reconstruction times two.

A VA examination was conducted in September 1996.  Objective 
findings revealed atrophy of the left deltoid with a large 
scar on the anterior shoulder joint.  The veteran had 
markedly decreased range of motion of the left shoulder, most 
of which was secondary to apprehension.  Anterior extension 
was to 80 degrees, with 90 degrees of total internal 
rotation, 35 degrees of abduction, and 65 degrees of 
adduction.  External rotation was not performed.  Tenderness 
of the anterior deltoid was present as well.  The anterior 
and posterior motion of the shoulder appeared to increase 
when compared to the contralateral side on manipulation.  X-
rays revealed a defect of the humeral head and a magnetic 
resonance imaging scan showed anterior labral tear.  There 
was no swelling or deformity.  The assessment was chronic 
dislocating left shoulder with failed previous surgical 
procedure.

In an April 1997 addendum the VA examiner stated there 
probably were times when the veteran lost some function of 
the left upper extremity due to pain.  However, he was not 
able to state how much this particular amount of loss of 
function was present.  He stated that no fatigability was 
noted on examination.

VA and non-VA medical treatment reports dated from 1995 to 
1997 show continued treatment for complaints of pain and 
stiffness of the left shoulder.  In July 1997, the veteran 
underwent a left shoulder arthroscopy with lysis of 
adhesions, synovectomy, and capsular release.  On admission, 
physical examination showed flexion to approximately 120 
degrees with abduction of 90 degrees and internal rotation of 
10 degrees with external rotation of 45 degrees.  After 
partial synovectomy was done and lysis of adhesions and 
capsular release were performed, forward flexion was to 145 
degrees with internal rotation to 25 degrees, abduction to 
110 degrees, and external rotation to 45 degrees.  A July 
1997 report of an x-ray study revealed a normal left 
shoulder.  Reports thereafter, VA and non-VA, show that the 
veteran participated in physical therapy and continued to 
receive treatment.

On VA examination in December 1997 continued complaints of 
pain, weakness, and giving away were documented.  On physical 
examination, the veteran had 80 degrees of forward flexion 
and abduction, separately, 0 degrees of external rotation and 
90 degrees of internal rotation.  There was a scar on the 
anterior shoulder joint and atrophy of the left deltoid.  X-
rays revealed mild degenerative joint disease of the head of 
the humerus and the glenoid process.  The diagnosis was 
internal derangement with adhesive capsulitis of the left 
shoulder.  

VA outpatient treatment reports dated from 1997 to 2000 show 
continued treatment for complaints of pain and instability of 
the left shoulder.

On recent examination in March 1999 the veteran had 
difficulty with range of motion and a large scar located on 
the anterior aspect of the left shoulder was noted.  VA 
examination in April 1999 revealed a 50 percent loss of 
motion in all directions except on extension which was 30 
degrees.  The veteran's favored his left shoulder and was 
quite fearful of using it.  He also had marked apprehension 
upon using the left shoulder above the shoulder level.  The 
diagnostic impression was pain on attempting to use the 
shoulders past their restricted ranges of motion which 
explained the 50 percent loss of motion of the left.  

In this case review of the evidence fails to show that the 
veteran's clinical picture of the left shoulder more nearly 
approximates the criteria required for a rating in excess of 
20 percent.  The medical evidence does not establish that the 
veteran's range of motion of the arm is limited to 25 degrees 
from the side.  Nor does it show any fibrous union impairment 
of the humerus.  As such, although the veteran's disability 
is productive of pain with recurrent dislocation, the 
findings do not more nearly approximate the criteria required 
for a 30 percent disability.  Thus, the matter must be 
denied.  38 C.F.R. Part 4, Diagnostic Codes 5201, 5202.

As previously indicated, the Board acknowledges the veteran's 
complaints of pain and weakness on use.  Here, the effects of 
pain have been contemplated.  However, the Board notes that 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this 
case, in spite of the veteran's complaints of pain, and the 
positive findings of tenderness and atrophy of the deltoid, 
the Board finds that the currently assigned 20 percent 
disability rating is appropriate.  The record shows that the 
veteran remains employed as a mail carrier and has been able 
to retain that position despite pain of the left shoulder 
disability.  It is also noted that in 1997 the examiner 
stated no fatigability was noted on examination.  
Additionally, although the veteran is apprehensive about 
using the shoulder, the evidence is not demonstrative of 
significant disuse, atrophy, weakness, or any other 
significant neurological findings.  As such, the Board 
concludes that the currently assigned 20 percent disability 
rating adequately compensates the veteran for his service-
connected left shoulder disability and for any increased 
functional loss he may experience with physical activities 
above the shoulder level.

The Board has also considered all other potentially 
applicable diagnostic codes, but the maximum evaluation 
available under Diagnostic Code 5203 is 20 percent, and that 
percentage rating has already been assigned.  The Board has 
also considered Diagnostic Code 5200, however, there is no 
evidence of record showing ankylosis of the left shoulder.  
Therefore, those diagnostic codes do not provide the basis 
for an increased rating.

The provisions of 38 C.F.R. § 3.321(b)(1) (1999) have been 
considered as well.  But there is no basis for referral in 
this regard.  There is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  The record is devoid of evidence indicating 
frequent hospitalization due to service-connected disability 
since 1997.  Additionally, although the evidence indicates 
that the veteran used sick leave in 1998 and that medical 
certification for his return to full duty was required, the 
evidence does not establish that the time lost from work was 
related to his service-connected left shoulder disability.  
The record shows that the veteran has numerous disabilities 
due to unrelated matters.  As such, there is no evidence 
demonstrating that the veteran's left shoulder disability is 
productive of marked interference with employment.  
Occupational impairment caused by the left shoulder 
disability is contemplated by the assigned 20 percent rating.  
38 C.F.R. § 4.1 (1999).  Therefore, referral for an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The appeal is denied.


ORDER

Entitlement to service connection for residuals of a right 
shoulder disability as secondary to the service-connected 
left shoulder disability is granted.

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of recurrent dislocation of the left 
shoulder is denied.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 12 -


